DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.
Response to Amendment
Claims 1-3 and 5-20 pending.
Claims 1-3, 5-6, 8, 13, 15-16, 18 and 20 further amended
Claim 4 cancelled.
Response to Arguments
Regarding 35 USC 103
Applicant’s argumentsApplicant’s arguments with regards to 35 USC 103, pages 9-14, claims 1, 15 and 18, filed on 03/25/2021. Applicant argues that the prior art of record fails to teach or suggest claim limitation, “determining, by the one or more processors, that the computing device is still connected to the access point via the first network of the access point and that the accessory is not no longer connected to the access point via the first network of the access point”.

Examiner’s Responsewith regards to applicant’s arguments with regards to 35 USC 103, pages 9-14, claims 1, 15 and 18, filed on 03/25/2021 have been fully considered but they are not persuasive. With regards to claim limitation, determining, by the one or more processors, that the computing device is still connected to the access point via the first network of the access point and that the accessory is not no longer connected to the access point via the first network of the access point”, Louboutin discloses (0065/0072/0074) a system comprising of processors which can detect the connectivity of accessory and computing devices to network access point. The accessory and computing devices can connect to a first or second networks via network access point. Therefore the examiner believes that Louboutin does teach or suggest “… computing device is still connected to the access point via the first network of the access point and that the accessory is not no longer connected to the access point via the first network of the access point”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US20140366105) in view of Tang (US20080227393) and in further view of Louboutin (US20130014232).
As to claim 1, Bradley teaches a method, comprising: configuring, by one or more processors of a computing device connected to an access point via a first network of the access (¶0032 method for configuring device; ¶0034 device connected to a wireless network provided by the access point; ¶0040 accessory device connected to the wireless network via  the access point) that uses a first connection type, (¶0047 establish a wireless connection; ¶0089  LTE; LTE-A; wireless technologies) an accessory to be connected to the access point via the first network of the access point; (¶0040 accessory device connected to network via  the access point) after configuring the accessory to be connected to the access point via the first network of the access point (¶0040 accessory device connected to network via  the access point; ¶0073 once the accessory device  has been successfully configured) and in accordance with the accessory successfully connecting to the access point via the first network of the access point: (¶0040 accessory device connected to network via  the access point; ¶0076 accessory device  successfully connecting to the access point) the determined network of the access point configured to utilize the first connection type to communicate with the access point; (¶0034 identifies the wireless network; ¶0047 establish a wireless connection; ¶0061 determine access point discovered; ¶0089  LTE; LTE-A; wireless technologies) and transmitting to the accessory, by the one or more processors and using the second connection type, information  (¶0038 transmit  information to the accessory device; ¶0075 device  communicate using wireless technology; ¶0089 wireless technology, Bluetooth technologies) to enable the accessory to connect to the access point via the  determined network of the access point using the first connection type. (¶0047 establish a wireless connection; ¶0089 LTE; LTE-A; wireless technologies).
Although Bradley teaches the method recited above, when Bradley fails to expressly teach detecting, by the one or more processors, the accessory within a proximate range of the computing device using a second connection type.
Tang, however discloses, detecting, by the one or more processors, the accessory within a proximate range of the computing device using a second connection type; (¶0011 detecting, at the first electronic device, that the second electronic device is in close proximity; ¶0047 short range data link used to determine whether accessory device and host device are closely proximate to one another; ¶0073 detect proximity, utilize short-range radio-frequency signal). 
Thus given the teachings of Tang it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Tang and Bradley for detecting the accessory within a proximity of the computing device using a short-range/Bluetooth connection protocols. One of ordinary skill in the art would be motivated to allow for secure pairing of devices. (See Tang para 0071)
Although the combination of Bradley and Tang teach the method recited above, wherein the combination of Bradley and Tang fail to expressly teach determining, by the one or more processors, that the computing device is still connected to the access point via the first network of the access point and that the accessory is not no longer connected to the access point via the first network of the access point; in accordance with determining that the computing device is still connected to the access point via the first network of the access point and that the accessory is no longer connected to the access point via the first network of the access point; and determining, by the one or more processors, a network of the access point for connecting the accessory to the access point based at least in part on the accessory no longer being connected to the access point via the first network of the access point.
Louboutin, however discloses, and determining, by the one or more processors, that the computing device is still connected to the access point via the first network of the access point (¶0065 computing device can proceed to determine whether it is currently connected to a WiFi network;  computing device 102 determines that it is currently not connected to a network; devices connected to access point; ¶0072 determine accessory not connected to network; ¶0074 computing device, first wireless network) and in accordance with determining that the computing device is still connected to the access point via the first network of the access point and that the accessory is no longer connected to the access point via the first network of the access point: (¶0065 computing device can proceed to determine whether it is currently connected to a WiFi network;  computing device 102 determines that it is currently not connected to a network; devices connected to access point; ¶0072 determine accessory not connected to network; ¶0074  computing device, first wireless network) determining, by the one or more processors, a network of the access point for connecting the accessory to the access point based at least in part on the accessory no longer being connected to the access point via the first network of the access point, (¶0065 computing device can proceed to determine whether it is currently connected to a WiFi network;  computing device 102 determines that it is currently not connected to a network; devices connected to access point; ¶0072 determine accessory not connected to network; ¶0074  computing device, first wireless network).
Thus given teachings of Louboutin it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Louboutin, Bradley and Tang for determining if network accessory devices are and/or are not connected to network access points. One of ordinary skill in the art would be motivated to allow for providing credential to access the network. (See Louboutin para 0005)
As to Claim 2, the combination of Bradley, Tang and Louboutin teach the method of claim 1, wherein Louboutin further teaches The method of claim 1, wherein the determined network of the access point is further determined based at least in part on identification that the computing device is connected to the first network of the access point. (¶0055 connection status of the accessory can be indicated; ¶0056 indicate to a user that the accessory is connected to a wireless network).
Thus given teachings of Louboutin it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Louboutin, Bradley and Tang for identifying that the computing device is connected to the first network. One of ordinary skill in the art would be motivated to allow for exchanging the device MAC address with access point. (See Louboutin para 0028)
As to Claim 9, the combination of Bradley, Tang and Louboutin teach the method of claim 1, wherein Bradley further teaches the method of claim 1, wherein the second connection type comprises a short-range connection. (¶0047 establish a wireless connection; ¶0089 wireless technology, Bluetooth technologies).
As to Claim 10, the combination of Bradley, Tang and Louboutin teach the method of claim 1, wherein Bradley further teaches the method of claim 9, wherein the first connection type comprises a connection with longer range than the second connection type. (¶0047 establish a wireless connection; ¶0089 LTE; LTE-A; wireless technologies).
As to Claim 11, the combination of Bradley, Tang and Louboutin teach the method of claim 1, wherein Bradley further teaches the method of claim 1, wherein the accessory does not include a display device. (¶0020 accessory device may include a user interface; ¶0036 display, graphical user interface).
As to Claim 13, the combination of Bradley, Tang and Louboutin teach the method of claim 1, wherein Louboutin further teaches The method of claim 1, wherein the computing device determines that the accessory is not connected to the access point via the first network of the access point by: sending information to the accessory using the first connection type; and identifying that a particular amount of time has passed without receiving a response from the accessory. (¶0005 computing device can provide a wireless network access credential to the accessory; ¶0065 computing device can proceed to determine whether it is currently connected to a WiFi network; computing device determines that it is currently not connected to a network; devices connected to access point; ¶0072 device does not receive a user response; prior to the expiration of the time period, ¶0074 computing device, first wireless network).
Thus given teachings of Louboutin it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Louboutin, Bradley and Tang for identifying that the computing device is not connected to the first network and forwarding data using wireless communication protocols. One of ordinary skill in the art would be motivated to allow for a device indicator to identify network device connection status. (See Louboutin para 0055)
As to Claim 14, the combination of Bradley, Tang and Louboutin teach the method of claim 1, wherein Bradley further teaches the method of claim 13, wherein the information is sent to the accessory via the access point using the first connection type. (¶0038 transmit information to the accessory device; ¶0075 device communicate using wireless technology; ¶0089 LTE; LTE-A; wireless technologies).
As to Claim 15, Bradley teaches a computing device connected to an access point, comprising: one or more memories storing computer-executable instructions; and one or more processors in communication with the one or more memories and configured to execute the computer-executable instructions to at least: (¶0032 method for configuring device; ¶0034  device connected to a wireless network provided by the access point; ¶0095 computer or a computer system, non-transitory computer-readable medium, memory) configure, using a first connection type, an accessory to be connected to the access point via a first network of the access point; (¶0032 method for configuring device; ¶0034 device connected to a wireless network provided by the access point) after configuring the accessory to be connected to the access point via the first network of the access point (¶0040 accessory device connected to the wireless network via  the access point; ¶0073 once the accessory device  has been successfully configured) and in accordance with the accessory successfully connecting to the access point via the first network of the access point: (¶0040 accessory device connected to the wireless network via  the access point; ¶0076 accessory device  successfully connecting to the access point) the determined network of the access point configured to utilize the first connection type to communicate with the access point; (¶0034 identifies the wireless network; ¶0047 establish a wireless connection; ¶0061 determine access point discovered; ¶0089  LTE; LTE-A; wireless technologies) and transmit to the accessory, using the second connection type, information (¶0038 transmit  information to the accessory device; ¶0075 device  communicate using wireless technology; ¶0089 wireless technology, Bluetooth technologies) to enable the accessory to connect to the access point via the  determined network of the access point using the first connection type. (¶0034 device connected to a wireless network provided by the access point; ¶0047 establish a wireless connection; ¶0089 LTE; LTE-A; wireless technologies).
Although Bradley teaches the method recited above, when Bradley fails to expressly teach detect the accessory within a proximate range of the computing device using a second connection type.
Tang, however discloses, detect the accessory within a proximate range of the computing device using a second connection type; (¶0011 detecting, at the first electronic device, that the second electronic device is in close proximity; ¶0047 short range data link used to determine whether accessory device and host device are closely proximate to one another; ¶0073 detect proximity, utilize short-range radio-frequency signal).
Thus given the teachings of Tang it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Tang and Bradley for detecting the accessory within a proximity of the computing device using a short-range/Bluetooth connection protocols. One of ordinary skill in the art would be motivated to allow for reduces the need for a wired connection between devices. (See Tang para 0005)
Although the combination of Bradley and Tang teach the method recited above, wherein the combination of Bradley and Tang fail to expressly teach determine that the computing device is still connected to the access point via the first network of the access point and that the accessory is no longer connected to the access point via the first network of the access point; in accordance with determining that the computing device is still connected to the access point via the first network of the access point and that the accessory is no longer connected to the access point via the first network of the access point; and determine a network of the access point for 
Louboutin, however discloses, and determine that the computing device is still connected to the access point via the first network of the access point and that the accessory is no longer connected to the access point via the first network of the access point; (¶0065 computing device can proceed to determine whether it is currently connected to a WiFi network;  computing device 102 determines that it is currently not connected to a network; devices connected to access point; ¶0072 determine accessory not connected to network;  ¶0074 computing device, first wireless network) and in accordance with determining that the computing device is still connected to the access point via the first network of the access point and that the accessory is no longer connected to the access point via the first network of the access point: (¶0065 computing device can proceed to determine whether it is currently connected to a WiFi network; computing device determines that it is currently not connected to a network; devices connected to access point; ¶0072 determine accessory not connected to network; ¶0074  computing device, first wireless network) determine a network of the access point for connecting the accessory to the access point based at least in part on the accessory o longer being connected to the access point via the first network of the access point, (¶0065 computing device can proceed to determine whether it is currently connected to a WiFi network;  computing device determines that it is currently not connected to a network; devices connected to access point; ¶0072 determine accessory not connected to network; ¶0074  computing device, first wireless network).
Thus given teachings of Louboutin it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of (See Louboutin para 0078)
As to claim 16, the combination of Bradley, Tang and Louboutin teach the device of claim 15, wherein Louboutin further teaches The computing device of claim 15, wherein the determined network of the access point is further determined based at least in part on identification that the computing device is connected to the first network of the access point. (¶0055 connection status of the accessory can be indicated; ¶0056 indicate to a user that the accessory is connected to a wireless network).
Thus given teachings of Louboutin it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Louboutin, Bradley and Tang for identifying that the computing device is connected to the first network. One of ordinary skill in the art would be motivated to allow for transmitting a Bluetooth device address. (See Louboutin para 0086)
As to claim 18,  Bradley teaches A non-transitory computer-readable medium storing a plurality of computer-executable instructions that, when executed by one or more processors of a computing device connected to an access point, cause the one or more processors to perform operations (¶0085 processor, memory; ¶0095 computer or a computer system, non-transitory computer-readable medium, memory) comprising: configuring, using a first connection type, (¶0047 establish a wireless connection; ¶0089 LTE; LTE-A; wireless technologies) an accessory to be connected to the access point via a first network of the access point; (¶0032 method for configuring device; ¶0034  device connected to network provided by the access point) after configuring the accessory to be connected to the access point via the first network of the access point (¶0040 accessory device connected to the network via  the access point; ¶0073 once the accessory device  has been successfully configured) and in accordance with the accessory successfully connecting to the access point via the first network of the access point: (¶0040 accessory device connected to network via  the access point; ¶0076 accessory device  successfully connecting to the access point)  the determined network of the access point configured to utilize the first connection type to communicate with the access point; (¶0034 identifies the network; ¶0047 establish a wireless connection; ¶0061 determine access point discovered; ¶0089 LTE; LTE-A; wireless technologies) and transmitting to the accessory, using the second connection type, information (¶0038 transmit  information to the accessory device; ¶0075 device  communicate using wireless technology; ¶0089 wireless technology, Bluetooth technologies) to enable the accessory to connect to the access point via the determined network of the access point using the first connection type. (¶0047 establish a wireless connection; ¶0089 LTE; LTE-A; wireless technologies).
Although Bradley teaches the method recited above, when Bradley fails to expressly teach detecting the accessory within a proximate range of the computing device using a second connection type.
Tang, however discloses, detecting the accessory within a proximate range of the computing device using a second connection type; (¶0011 detecting, at the first electronic device, that the second electronic device is in close proximity; ¶0047 short range data link used to determine whether accessory device and host device are closely proximate to one another; ¶0073 detect proximity, utilize short-range radio-frequency signal).
Thus given the teachings of Tang it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Tang and Bradley for detecting the accessory within a proximity of the computing device using a short-range/Bluetooth connection protocols. One of ordinary skill in the art would be motivated to allow for exchanging device/user profiles. (See Tang para 0072)
Although the combination of Bradley and Tang teach the method recited above, wherein the combination of Bradley and Tang fail to expressly teach determining that the computing device is still connected to the access point via the first network of the access point and that the accessory is no longer connected to the access point via the first network of the access point; in accordance with determining that the computing device is still connected to the access point via the first network of the access point and that the accessory is no longer connected to the access point via the first network of the access point; and determining a network of the access point for connecting the accessory to the access point based at least in part on the accessory no longer being connected to the access point via the first network of the access point.
Louboutin, however discloses, and determining that the computing device is still connected to the access point via the first network of the access point and that the accessory is no longer connected to the access point via the first network of the access point; (¶0065 computing device can proceed to determine whether it is currently connected to a WiFi network;  computing device 102 determines that it is currently not connected to a network; devices connected to access point; ¶0072 determine accessory not connected to network; ¶0074 computing device, first wireless network) and in accordance with determining that the computing device is still connected to the access point via the first network of the access point and that the accessory is no longer connected to the access point via the first network of the (¶0065 computing device can proceed to determine whether it is currently connected to a WiFi network;  computing device determines that it is currently not connected to a network; devices connected to access point; ¶0072 determine accessory not connected to network; ¶0074 computing device, first wireless network) determining a network of the access point for connecting the accessory to the access point based at least in part on the accessory no longer being connected to the access point via the first network of the access point, (¶0065 computing device can proceed to determine whether it is currently connected to a WiFi network;  computing device determines that it is currently not connected to a network; devices connected to access point; ¶0072 determine accessory not connected to network; ¶0074  computing device, first wireless network).
Thus given teachings of Louboutin it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Louboutin, Bradley and Tang for determining if network accessory devices are and/or are not connected to network access points. One of ordinary skill in the art would be motivated to allow for updating access credentials. (See Louboutin para 0075)
As to claim 20, the combination of Bradley, Tang and Louboutin teach the medium of claim 18, wherein Louboutin further teaches the non-transitory computer-readable medium of claim 18, wherein the computing device determines that the accessory is not connected to the first network of the access point by: sending information to the accessory using the first connection type; and identifying that a particular amount of time has passed without receiving a response from the accessory. (¶0005 computing device can provide a wireless network access credential to the accessory; ¶0065 computing device can proceed to determine whether it is currently connected to a WiFi network; computing device determines that it is currently not connected to a network; devices connected to access point; ¶0072 device does not receive a user response; prior to the expiration of the time period, ¶0074 computing device, first wireless network).
Thus given teachings of Louboutin it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Louboutin, Bradley and Tang for identifying that the computing device is not connected to the first network and forwarding data using wireless communication protocols. One of ordinary skill in the art would be motivated to allow for sending requests to join to the access point. (See Louboutin para 0003)
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US20140366105) in view of Tang (US20080227393) and in further view of Louboutin (US20130014232) and in further view of Burks (US20150350031).
As to claim 3, the combination of Bradley, Tang and Louboutin teach the method of claim 1, wherein Louboutin further teaches The method of claim 2, further comprising: presenting, by the one or more processors and on a display of the computing device: a user interface that indicates that a) the computing device is connected to the access point via the first network of the access point, (¶0055 connection status of the accessory can be indicated to a user; ¶0057 display  establishment of a connection with the portable computing device; ¶0077 graphical user interface provided by portable computing device) and b) that the accessory is connected to  a different network or no network; (¶0056 accessory is not connected) and a user interface element that identifies the determined network of the access (¶0074 computing device can further indicate to access point  that a device associated with).
Thus given teachings of Louboutin it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Louboutin, Bradley and Tang for using an interface to display connections. One of ordinary skill in the art would be motivated to allow for interact with a web-based applications to configure an accessory device. (See Louboutin para 0019)
Although the combination of Bradley, Tang and Louboutin teach the method recited above, wherein the combination of Bradley, Tang and Louboutin fail to expressly teach receiving, by the one or more processors, a selection of the user interface element that identifies the determined network of the access point, wherein the transmission to the accessory of instructions is performed at least in response to the selection of the user interface element.
Burks, however discloses, and receiving, by the one or more processors, a selection of the user interface element that identifies the determined network of the access point, wherein the transmission to the accessory of instructions is performed at least in response to the selection of the user interface element. (¶0070 selection, to establish and maintain a connection to accessory; ¶0073 send a message on that path indicating a request; select another communication path; ¶0149 interface receive a message).
Thus given the teachings of Burks it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Burks, Bradley, Tang and Louboutin for an interface to receive and identify selections of network channels/connections. One of ordinary skill in the art would be motivated to allow for a user requesting an interaction with the accessory. (See Burks para 0014)
As to claim 12, although the combination of Bradley, Tang and Louboutin teach the method recited above, wherein the combination of Bradley, Tang and Louboutin fail to expressly teach the method of claim 1, wherein the accessory and the computing device are associated with a same user account.
Burks, however discloses, the method of claim 1, wherein the accessory and the computing device are associated with a same user account. (¶0033 environment includes accessory devices, computing device; ¶0104 all devices are linked to the same user account).
Thus given the teachings of Burks it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Burks, Bradley, Tang and Louboutin for wherein device are associated with the same account. One of ordinary skill in the art would be motivated to allow for issuing a device private keys. (See Burks para 0040)
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US20140366105) in view of Tang (US20080227393) and in further view of Louboutin (US20130014232) and in further view of Hymel (US20130304884).
As to claim 5, although the combination of Bradley, Tang and Louboutin teach the method recited in claim 2, wherein the combination of Bradley, Tang and Louboutin fail to expressly teach the method of claim 2, wherein the determined network of the access point and the first network of the access point are a same network of the access point.
Hymel, however discloses, the method of claim 2, wherein the determined network of the access point and the first network of the access point are a same network of the access point. (¶0024 network access point 26 and communicable with the first network 18; ¶0026 second network 24 communicable through a network access point 26).
Thus given the teachings of Hymel it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Hymel, Bradley, Tang and Louboutin for wherein the first and second networks share the same access points. One of ordinary skill in the art would be motivated to allow for establishing an encrypted channel between devices. (See Hymel para 0025)
As to claim 8, although the combination of Bradley, Tang and Louboutin teach the method recited above, wherein the combination of Bradley, Tang and Louboutin fail to expressly teach The method of claim 1, wherein the accessory is configured by registering the accessory with the computing device and providing connection information for connecting to the access point via the first network of the access point.
Hymel, however discloses, the method of claim 1, wherein the accessory is configured by registering the accessory with the computing device and providing connection information for connecting to the access point via the first network of the access point. (¶0026 data is obtained, network access point and communicable with the first network; ¶0055 device registration;  send and receive communication). 
Thus given the teachings of Hymel it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Hymel, Bradley, Tang and Louboutin for registering network devices. One of ordinary skill in the art would be motivated to allow for creating a database for device addresses. (See Hymel para 0030)
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US20140366105) in view of Tang (US20080227393) and in further view of Louboutin (US20130014232) and in further view of Bane (US20140071895).
As to claim 6, although the combination of Bradley, Tang and Louboutin teach the method recited above, wherein the combination of Bradley, Tang and Louboutin fail to expressly teach The method of claim 1, wherein the determined network of the access point is further determined based at least in part on heuristics that identify the determined network as having a highest score among a plurality of networks identified by the computing device.
Bane, however discloses, the method of claim 1, wherein the determined network of the access point is further determined based at least in part on heuristics that identify the determined network as having a highest score among a plurality of networks identified by the computing device. (¶0041 connection quality performed by algorithms, s machine learning algorithm; ¶0059 recommend network with highest score; ¶0062 scores for a plurality of the networks).
Thus given the teachings of Bane it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Bane, Bradley, Tang and Louboutin for using heuristics that identify network as having a highest score. One of ordinary skill in the art would be motivated to allow for implement congestion control to shape network traffic to prevent overloading particular networks. (See Bane para 0031)
As to claim 7, although the combination of Bradley, Tang and Louboutin teach the method recited above, wherein the combination of Bradley, Tang and Louboutin fail to expressly teach 
Bane, however discloses, the method of claim 6, wherein the heuristics are based at least in part on historical connection information of the computing device. (¶0057 quality of the networks, which is based on the collected historical information).
Thus given the teachings of Bane it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Bane, Bradley, Tang and Louboutin for using heuristics based on historical data. One of ordinary skill in the art would be motivated to allow for producing network quality metrics. (See Bane para 0040)
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US20140366105) in view of Tang (US20080227393) and in further view of Louboutin (US20130014232) and in further view of Holden (US20100234051).
As to claim 17, although the combination of Bradley, Tang and Louboutin teach the device recited in claim 15, wherein the combination of Bradley, Tang and Louboutin fail to expressly teach the computing device of claim 15, wherein the second network and the first network are a same network.
Holden, however discloses, the computing device of claim 15, wherein the second network and the first network are a same network. (¶0048 wide area network 315 can be the same wide area network as wide area network 314).
Thus given the teachings of Holden it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Holden, Bradley, Tang and Louboutin for wherein the second network and the first network are a (See Holden para 0083)
As to claim 19, although the combination of Bradley, Tang and Louboutin teach the medium recited in claim 18, wherein the combination of Bradley, Tang and Louboutin fail to expressly teach the non-transitory computer-readable medium of claim 18, wherein the second network and the first network are a same network.
Holden, however discloses, the non-transitory computer-readable medium of claim 18, wherein the second network and the first network are a same network. (¶0048 wide area network 315 can be the same wide area network as wide area network 314).
Thus given the teachings of Holden it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Holden, Bradley, Tang and Louboutin for wherein the second network and the first network are a same network. One of ordinary skill in the art would be motivated to allow for authenticating user devices. (See Holden para 0083)
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454